 

EXHIBIT 10.17

 

EXECUTION COPY

 

MANAGEMENT SERVICES AGREEMENT

 

                This MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made
and entered into this 28th day of April 2008, but effective as of January 1,
2008, by and between Hilltop Holdings Inc., a Maryland corporation (together
with its subsidiaries, affiliates and successors, the “Client”), and Diamond A
Administration Company LLC, a Delaware limited liability company (together with
its successors, “Advisor”).

 

RECITALS

 

                WHEREAS, the Client has requested that Advisor render management
services, including, among others, financial and acquisition evaluation, to the
Client.

 

AGREEMENT

 

                NOW, THEREFORE, in consideration of the services rendered, and
to be rendered, by Advisor to the Client, and to evidence the obligations of the
Client to Advisor and the mutual covenants herein contained, the parties hereby
agree as follows:

 

                1.             Retention.  The Client hereby acknowledges that
it has retained Advisor to, and Advisor hereby acknowledges that, subject to
reasonable advance notice in order to accommodate scheduling, Advisor will,
provide management services to the Client as requested by the executive officers
of the Client during the Term (hereinafter defined).  If requested by Advisor,
the Client shall cause its subsidiaries to execute a joinder agreement to become
a party to this Agreement.

 

                2.             Term.  The term (the “Term”) of this Agreement
shall continue until December 31, 2009, unless terminated earlier pursuant to
Section 5.

 

                3.             Compensation.  As compensation for Advisor’s
services to the Client under this Agreement, the Client hereby agrees to pay
$100,000 per calendar month (the “Monthly Management Fee”), prorated on a daily
basis for any partial calendar month, during the Term.  The Monthly Management
Fee for each calendar month shall be payable in advance on the first business
day of each calendar month (each a “Payment Date”), commencing with the first
Payment Date following the date first above written (provided that the Client
shall include $400,000 additional amount in such first payment).

 

                4.             Reimbursement of Expenses.  In addition to the
compensation to be paid pursuant to Section 3, the Client hereby agrees to pay
or reimburse Advisor for all Reimbursable Expenses (hereinafter defined).  For
purposes of this Agreement, “Reimbursable Expenses” shall mean all reasonable
disbursements and out-of-pocket expenses, including, without limitation, costs
of travel, fees and disbursements of counsel, but excluding allocated overhead,
incurred by Advisor or its affiliates for the account of the Client or in
connection with the performance by Advisor of the services contemplated in this
Agreement.  The Client shall pay Advisor within 20 days of receipt by Client of
an invoice including reasonably detailed descriptions of any Reimbursable
Expenses and such supporting documentation as the Client may reasonably
request.  Notwithstanding the foregoing, the Client may, by written notice to
Advisor, designate classes or categories of specific expenses that the Client
believes in good faith to be unreasonable or unnecessary for Advisor to incur,
or the Client to reimburse, in connection with the performance

--------------------------------------------------------------------------------


 

by Advisor of the services contemplated in this Agreement, and any such
designated expenses incurred after receipt of notice by Advisor shall not be
deemed to be Reimbursable Expenses.

 

                5.             Termination of this Agreement.  This Agreement
may be terminated (i) by either party upon thirty (30) days’ prior written
notice to the other for any or no reason whatsoever or (ii) at such time as is
mutually agreed to by the parties hereto.

 

                6.             Indemnification.  The Client shall indemnify and
hold harmless each of Advisor, its affiliates and their respective directors,
officers, stockholders, partners, managers, members, employees, agents,
representatives and each person who controls Advisor or its affiliates within
the meaning of the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended (collectively, “Indemnified Persons,” and,
individually, an “Indemnified Person”), from and against any and all claims,
liabilities, losses, damages and expenses incurred by an Indemnified Person
(including, without limitation, those arising out of an Indemnified Person’s
negligence and reasonable fees and disbursements of the respective Indemnified
Person’s counsel) that (a) are related to, or arise out of, (i) actions taken,
or omitted to be taken (including, without limitation, any untrue statements
made or any statements omitted to be made) by the Client or (ii) actions taken,
or omitted to be taken, by an Indemnified Person with the Client’s consent, in
conformity with the Client’s instructions or the Client’s actions or omissions
or (b) are otherwise related to, or arise out of, Advisor’s engagement, and will
reimburse each Indemnified Person for all costs and expenses, including, without
limitation, fees and disbursements of any Indemnified Person’s counsel, as they
are incurred, in connection with investigating, preparing for, defending or
appealing any action or formal or informal claim, investigation, inquiry or
other proceeding, whether or not in connection with any pending or threatened
litigation, caused by, arising out of or in connection with Advisor’s acting
pursuant to Advisor’s engagement, whether or not any Indemnified Person is named
as a party thereto and whether or not any liability results therefrom.  The
Client will not, however, be responsible to any Indemnified Person for any
claims, liabilities, losses, damages or expenses pursuant to clause (b) of the
immediately preceding sentence that have resulted primarily from such
Indemnified Person’s gross negligence or willful misconduct.  The Client also
hereby agrees that no Indemnified Person shall have any liability to the Client
for, or in connection with, such engagement, except for any such liability for
claims, liabilities, losses, damages or expenses incurred by the Client that
have resulted primarily from such Indemnified Person’s gross negligence or
willful misconduct.  The Client further hereby agrees that it will not, without
the prior written consent of Advisor, settle or compromise, or consent to the
entry of any judgment in, any pending or threatened claim, action, suit, inquiry
or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit, inquiry or proceeding), unless such settlement, compromise
or consent includes an unconditional release of Advisor and each other
Indemnified Person hereunder from all liability arising out of such claim,
action, suit, inquiry or proceeding.  THE CLIENT HEREBY AGREES AND ACKNOWLEDGES
THAT THE FOREGOING INDEMNITY SHALL BE APPLICABLE TO ANY CLAIMS, LIABILITIES,
LOSSES, DAMAGES OR EXPENSES THAT HAVE RESULTED FROM, OR ARE ALLEGED TO HAVE
RESULTED FROM, THE ACTIVE OR PASSIVE OR THE SOLE, JOINT OR CONCURRENT ORDINARY
NEGLIGENCE OF ADVISOR OR ANY OTHER INDEMNIFIED PERSON.

 

                The foregoing right to indemnity shall be in addition to any
rights that Advisor or any other Indemnified Person may have at common law or
otherwise and shall remain in full force and effect following the completion or
any termination of the engagement or this Agreement.  The Client hereby consents
to personal jurisdiction and to service of process and venue in any

 

2

--------------------------------------------------------------------------------


 

court in which any claim that is subject to this Agreement is brought against
Advisor or any other Indemnified Person.

 

The Client hereby agrees that this Section 6 shall be applicable and enforceable
with respect to any services provided by Advisor prior to the date first above
written.  It is understood and agreed that, in connection with Advisor’s
engagement, Advisor also may be engaged to act for the Client in additional
capacities, and that the terms of any such additional engagements may be
embodied in one or more separate written agreements.  This Section 6 shall apply
to the engagement specified in this Agreement, as well as to any such additional
engagements (whether written or oral) and any modification of this Agreement or
such additional engagements and shall remain in full force and effect following
the completion or termination of this Agreement or such additional engagements.

 

The Client further understands and agrees that if Advisor is asked to furnish
the Client a financial or legal opinion letter or act for the Client in any
other formal capacity, such further action shall be at the sole option of
Advisor and may be subject to a separate agreement containing provisions and
terms to be mutually agreed upon.

 

7.             Confidential Information.  In connection with the performance of
the services hereunder, Advisor agrees not to divulge any confidential
information, secret processes or trade secrets disclosed by the Client or any of
its subsidiaries to it solely in its capacity hereunder, unless information,
secret processes or trade secrets are publicly available or otherwise available
to Advisor without restriction or breach of any confidentiality agreement or
unless required by any governmental authority or in response to any valid legal
process.

 

8.             Miscellaneous.

 

(a)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties in respect of the subject matter hereof and
supersedes all prior understandings, agreements or representations by or among
the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

                (b)           Successors and Assigns.  All of the terms,
agreements, covenants, representations, warranties and conditions of this
Agreement are binding upon, inure to the benefit of and are enforceable by the
parties and their respective successors and permitted assigns.

 

                (c)           Notices.  All notices, requests and other
communications provided for, or permitted to be given, under this Agreement must
be in writing and shall be given by personal delivery, by certified or
registered United States mail (postage prepaid, return receipt requested), by a
nationally recognized overnight delivery service for next day delivery, or by
facsimile transmission, as follows (or to such other address as any party may
give in a notice given in accordance with the provisions hereof):

 

 

If to the Client:

 

 

 

 

 

Hilltop Holdings Inc.

 

 

200 Crescent Court, Suite 1330

 

 

Dallas, Texas 75201

 

 

Facsimile:  (214) 855-2173

 

 

Attn:  Chief Executive Officer

 

 

 

3

--------------------------------------------------------------------------------


 

 

If to Advisor:

 

 

 

 

 

Diamond A Administration Company LLC

 

 

200 Crescent Court, Suite 1350

 

 

Dallas, Texas 75201

 

 

Facsimile:  (214) 871-5942

 

 

Attn:  President

 

 

All notices, requests or other communications will be effective, and deemed
given, only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth (5th)
business day after being deposited in the United States mail, (iii) if sent for
next day delivery by overnight delivery service, on the date of delivery as
confirmed by written confirmation of delivery, (iv) if sent by facsimile, upon
the transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.

 

                (d)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES.

 

                (e)           Submission to Jurisdiction; Waiver of Jury Trial.

 

                                (i)            Submission to Jurisdiction.  Any
action, suit or proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement shall only be
brought in any federal court located in Dallas County, Texas or any Texas state
court located in Dallas County, Texas, and each party consents to the exclusive
jurisdiction and venue of such courts (and of the appropriate appellate courts
therefrom) in any such action, suit or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such action, suit or proceeding in any such
court or that any such action, suit or proceeding brought in any such court has
been brought in an inconvenient forum.  Process in any such action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
service of process on such party as provided in Section 8(c) shall be deemed
effective service of process on such party.

 

                                (ii)           Waiver of Jury Trial.  EACH PARTY
ACKNOWLEDGES THAT ANY DISPUTE THAT MAY ARISE OUT OF OR RELATING TO THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT TO JURY TRIAL OF ANY DISPUTE BASED
UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING HERETO
OR ANY DEALINGS AMONG THEM RELATING TO THE MATTERS CONTEMPLATED HEREIN.  THE
SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY AND ALL ACTIONS, SUITS AND
PROCEEDINGS THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT AND CONTEMPLATED
HEREBY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HEREBY REPRESENTS THAT (i) NO
REPRESENTATIVE,

 

4

--------------------------------------------------------------------------------


 

AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING,
SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS, AND WITH THE
ADVICE OF COUNSEL HAS CONSIDERED, THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
REPRESENTATIONS IN THIS SECTION 8(e).

 

                (f)            Headings.  The section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

                (g)           Amendments; Assignment.  This Agreement may be
amended only by a written instrument signed by all the parties hereto.  Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned without the prior written consent of all parties hereto; provided,
however, Advisor shall be entitled to assign this Agreement or any of its
rights, interests or obligations hereunder, either in whole or in part, to any
one or more of its affiliates without the prior written consent of the Client.

 

                (h)           Extensions; Waivers.  Any party may, for itself
only, (i) extend the time for the performance of any of the obligations of any
other party under this Agreement, (ii) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document delivered pursuant hereto or (iii) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein.  Any
such extension or waiver will be valid only if set forth in a writing signed by
the party to be bound thereby.  No waiver by any party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent such occurrence. 
Neither the failure nor any delay on the part of any party to exercise any right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of the same or of any other right or remedy.

 

                (i)            Severability.  The provisions of this Agreement
will be deemed severable and the invalidity or unenforceability of any provision
will not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party or to
any circumstance, is judicially determined not to be enforceable in accordance
with its terms, the parties agree that the court judicially making such
determination may modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its modified form, such provision will then be enforceable and
will be enforced.

 

                (j)            Counterparts; Effectiveness.  This Agreement may
be executed in any number of counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument. 
This Agreement will become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.  For purposes
of determining whether a party has signed this Agreement or any document
contemplated hereby or any amendment or waiver hereof, only a handwritten
original signature on a paper document or a facsimile copy of such a handwritten
original signature shall constitute a signature, notwithstanding any law
relating to or enabling the creation, execution or delivery of any contract or
signature by electronic means.

 

 

5

--------------------------------------------------------------------------------


 

                (k)           Construction.  This Agreement has been freely and
fairly negotiated among the parties.  If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement.  Any reference to any law will be deemed to refer to such law as in
effect on the date hereof and all rules and regulations promulgated thereunder,
unless the context requires otherwise.  The words “include,” “includes,” and
“including” will be deemed to be followed by “without limitation.”  Pronouns in
masculine, feminine and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires.  The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision,
unless expressly so limited.  The parties intend that each representation,
warranty and covenant contained herein will have independent significance.  If
any party has breached any covenant contained herein in any respect, the fact
that there exists another covenant relating to the same subject matter
(regardless of the relative levels of specificity) that the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first covenant.

 

                (l)            Limitation of Liability.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, NO PARTIES HERETO SHALL BE LIABLE FOR ANY LOST
PROFITS, COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, OR FOR ANY OTHER
INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF,
OR IN CONNECTION WITH, THIS AGREEMENT, HOWEVER CAUSED, AND UNDER WHATEVER CAUSE
OF ACTION OR THEORY OF LIABILITY BROUGHT (INCLUDING, WITHOUT LIMITATION, UNDER
ANY CONTRACT, NEGLIGENCE OR OTHER TORT THEORY OF LIABILITY), EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, ADVISOR’S AGGREGATE LIABILITY FOR DIRECT DAMAGES
UNDER THIS AGREEMENT (CUMULATIVELY) SHALL BE LIMITED TO THE AMOUNTS PAID TO
ADVISOR HEREUNDER DURING THE TWELVE (12) MONTHS PRIOR TO THE TIME THAT THE CAUSE
OF ACTION AROSE.

 

SIGNATURE PAGE FOLLOWS

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

THE CLIENT:

 

 

 

 

 

 

 

 

 

Hilltop Holdings Inc.,

 

 

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ LARRY D. WILLARD

 

 

 

Name:

Larry D. Willard

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADVISOR:

 

 

 

 

 

 

 

 

 

Diamond A Administration Company LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ GARY SHULTZ

 

 

 

Name:

Gary Shultz

 

 

 

Title:

Vice President

 

 

 

7

--------------------------------------------------------------------------------